DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 18-21, and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schilling et al. (U.S. 10,634,234), hereinafter “Schilling”.
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a 
Regarding claim 16, Schilling discloses a transmission for a motor vehicle, comprising: a pump (gear pump column 2, lines 14-19); an oil sump (3); a hydraulic control unit (column 6, lines 1-10); a gear set (15, column 1, lines 19-32) for providing various transmission ratios between an input shaft (column 4, lines 36-47) and an output shaft (inherent) of the transmission; and a cavity (bottom portion of 18) arranged on an input side of the transmission, one or both of a torque converter (clutch) and an electric machine (column 4, lines 36-47 mentions an electric machine) accommodated within the cavity (column 5, lines 19-32 mentions that 14 can be a clutch), wherein the pump (gear pump) is configured for scavenging oil from the oil sump and delivering the oil to the hydraulic control unit (column 6, lines 7-11 mentions the HCU and column 2, lines ), wherein the hydraulic control unit is configured for feeding the oil delivered by the pump to components of the gear set (15) and to the one or both of the torque converter (TC) and the electric machine (column 6, lines 28-43), wherein the cavity (bottom portion of 18) is connected to the oil sump (3) via a gap (6, shown in figure 3) configured for passive return of one of both of lube oil and cooling oil out of the cavity into the oil sump (claim 1), and wherein a separating element (8) is arranged at the gap (6) in order to reduce the gap (shown in figure 3), and the separating element (8) is 
Regarding claim 18, Schilling discloses the transmission (G) of claim 16, wherein the separating element (8) is an oil guiding element connected to the housing (1) of the transmission (claim 1). Examiner notes that the flat element (8) still “guides” oil.
Regarding claim 19, Schilling discloses the transmission of claim 16, wherein the separating element (8) is immovable (8 is a fixed part).
Regarding claim 20, Schilling discloses the transmission of claim 16, wherein the separating element (8) is essentially oriented horizontally (column 6, lines 12-17 mentions a flat design, horizontal design shown in figure 3).
Regarding claim 21, Schilling discloses the transmission of claim 16, wherein the separating element (8) partially delimits a chamber (portion within oil sump 3) associated with the oil sump (3), and the separating element (8) is configured such that an oil flow out of the oil sump (3) into the cavity (bottom portion of 18) induced by inclination does not flow until the chamber is completely filled with oil.  Examiner notes that this limitation is fulfilled with the help of the extending vertical passage sections (7).\ 
Regarding claim 30, Schilling discloses a drive train for a motor vehicle, comprising the transmission of claim 16 (column 1, lines 5-13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling.
Regarding claim 17, Schilling discloses the claimed invention except for the separating element being integral to the transmission housing. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the separating element be integral to the transmission housing, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. Howard v. Detroit Stove Works, 150 U.S. 164 (1993).
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schilling in view of Karasawa (U.S. Patent 8,833,335), hereinafter “Karasawa”
Regarding claim 22, Schilling discloses the same invention substantially as claimed except for the oil pump being driven by an electric motor and the electric motor being disposed within the oil sump.  However, Karasawa teaches the use of providing an electric oil pump (32) for the purpose of operating the oil pump at a constant speed when the engine is at low rotational speeds to avoid engine damage (abstract).  Therefore, it would have been obvious to one of 
Schilling and Karasawa disclose the claimed invention except for the electric motor of the oil pump being located within the oil sump. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the electric motor for the oil pump be located within the oil sump, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Allowable Subject Matter
Claims 23-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  There is no prior art that teaches all the limitations of claims 16 and 23, but more specifically, the oil pump being drivable via a gearwheel that extends through the gap and in which the axis of rotation of the gearwheel is between the axis of rotation of the input shaft and the axis of rotation of the pump shaft. All depending claims are allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED O HASAN whose telephone number is (571)272-0990.  The examiner can normally be reached on Monday-Friday; 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED O HASAN/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        8/6/2021